EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-13, and 15 are pending.

Allowable Subject Matter
Claims 1, 3, 5-13, and 15 are allowed.

Authorization for this examiner’s amendment was given in an interview with Jason Liu on 08/22/2022.

The application has been amended as follows: 
1. (Currently Amended) An electronic device comprising: 
a communication circuit configured to receive data related to one or more control target devices from the one or more control target devices or transmit a control signal to the one or more control target devices; 
at least one or more processors configured to perform communication by being connected 
a memory electrically connected to the at least one or more processors and configured to store one or more instructions executable by the at least one or more processors, 
wherein the one or more instructions that, when executed, cause the at least one or more processors to determine at least one control level by executing at least one scheduling processes and to transmit a power control signal corresponding to a control level selected from among the determined at least one control level to the one or more control target devices through the communication circuit, and 
wherein the at least one scheduling processes include a first scheduling process of receiving first power usage data from an external power amount data providing device through the communication circuit and determining a first control level of the at least one control level, based on the received first power usage data, 
wherein data for the first power usage data is data on one or more first control target devices belonging to a first group among the one or more control target devices, and the first scheduling process determines a second power saving target value for the one or more first control target devices from a first power saving target value for the one or more target devices and determines the first control level by comparing the first power usage data and the second power saving target value, and 
wherein the first scheduling process determines a value, which is obtained by multiplying the first power saving target value by a ratio of the number of devices of the one or more one control target devices and the number of devices of the first control target device or a ratio of the number of devices controllable by the electronic device among the first control target devices and the number of devices controllable by the electronic device among the one or more -2-Serial No: 17/296,661Docket No: 4700-1-353 Reply to Office Action of: June 24, 2022 Amendment Dated: August 9, 2022control target devices, as the second power saving target value.
5. (Currently Amended) An electronic device comprising: 
a communication circuit configured to receive data related to one or more control target devices from the one or more control target devices or transmit a control signal to the one or more control target devices; 
at least one or more processors configured to perform communication by being connected 
a memory electrically connected to the at least one or more processors and configured to store one or more instructions executable by the at least one or more processors, 
wherein the one or more instructions that, when executed, cause the at least one or more processors
upon receipt of a power saving request including information on a power saving control period to determine at least one control level by executing at least one scheduling processes and to transmit a power control signal corresponding to a control level selected from among the determined at least one control level to the one or more control target devices through the communication circuit, and 
wherein the at least one scheduling processes include a first scheduling process of receiving first power usage data from an external power amount data providing device through the communication circuit and determining a first control level of the at least one control level, -3-Serial No: 17/296,661Docket No: 4700-1-353 Reply to Office Action of: June 24, 2022 Amendment Dated: August 9, 2022based on the received first power usage data, 
wherein data for the first power usage data is data on one or more first control target devices belonging to a first group among the one or more control target devices, and 
wherein the first scheduling process determines a second power saving target value for the one or more first control target devices from a first power saving target value for the one or more target devices, determines the first control level by comparing the first power usage data with a value obtained by multiplying a weight value by a reference value determined according to the second power saving target value within a first section of the power saving control period, and determines the first control level by comparing the first power usage data with a reference value, which increases with an increase amount lower than that of the first section, within a second section of the power saving control period.
8. (Currently Amended) The electronic device of claim 6, wherein 
the one or more instructions that, when executed, cause the at least one or more processors to 
transmit a power control signal corresponding to the first control level to the one or more control target devices when the first control level is set to cause the power usage of the one or -4-Serial No: 17/296,661Docket No: 4700-1-353more control target devices to be increased or decreased, and 
transmit a power control signal corresponding to the second control level to the one or more control target devices when the first control level is set to cause the power usage of the one or more control target devices to be maintained.
9. (Currently Amended) The electronic device of claim 1, wherein 
data on the first power usage data is received from a power amount data providing device, and is data on one or more first control target devices belonging to a first group among the one or more control target devices, 
the data includes third power usage data provided to the electronic device from one or more second control target devices belonging to a second group among the one or more control target devices, and 
the one or more instructions that, when executed, cause the at least one or more processors to 
after the power control signal is transmitted to the one or more control target devices, obtain a first power saving amount value for the one or more first control target devices from among the one or more control target devices using information received from the power amount data providing device, 
determine a second power saving amount value for the one or more second control target devices based on the first power saving amount value, the first power usage data, and the third power usage data, and 
generate a total saving amount value based on the first power saving amount value and the second power saving amount value.
10. (Currently Amended) The electronic device of claim 9, wherein 
the one or more instructions that, when executed, cause the at least one or more processors to 
determine a third power saving amount value based on the first power usage data, determine a fourth power saving amount value based on the third power usage data, and determine a value obtained by dividing a value, which is obtained by multiplying the first power saving amount value by the third power saving amount value, by the fourth power saving amount value as the second power saving amount value.  
11. (Currently Amended) The electronic device of claim 1, wherein 
the data includes second power usage data including information on power usage used by the one or more control target devices, and 
the one or more instructions that, when executed, cause the at least one or more processors to 
after the power control signal is transmitted to the one or more control target devices, determine an incentive value for each participant distributed to at least one user based on the second power usage data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        August 22, 2022


/JI H BAE/
Primary Examiner, Art Unit 2187